DISMISS; and Opinion Filed April 29, 2015.




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00181-CV

                           SHANNON STEPHENS VEAL, Appellant

                                                V.

                         NATIONSTAR MORTGAGE, LLC, Appellee

                        On Appeal from the 298th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-01525

                              MEMORANDUM OPINION
                            Before Justices Fillmore, Myers, and Evans
                                   Opinion by Justice Fillmore

       Appellant Shannon Stephens Veal, purportedly on behalf of both herself and Reginald Veal,

has filed a “notice,” signed by Shannon Stephens Veal pro se, informing the Court “they are taking a

nonsuit of their entire case” against appellee Nationstar Mortgage, LLC. We construe the notice as a

motion to dismiss the appeal pursuant to rule of appellate procedure 42.1(a)(1). See TEX. R. APP. P.

42.1(a)(1).

       Both the caption of the notice of appeal and the docketing statement in this case identify

Shannon Stephens Veal and Reginald Veal as “appellants”; however, the notice of appeal is signed

only by Shannon Stephens Veal on behalf of “Shannon Stephens Veal, et al.”            Generally, an

individual must appear in person or by attorney, and an unrepresented party must sign any document

the party files with the Court. See TEX. R. APP. P. 9.1(b); Kunstoplast of Am, Inc. v. Formosa
Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996). Nothing in our record indicates Shannon Stephens

Veal is a licensed attorney, and no filings in this Court have been signed by Reginald Veal.

Accordingly, we conclude the only parties to this appeal are Shannon Stephens Veal and Nationstar

Mortgage, LLC.

           We grant Shannon Stephens Veal’s motion and dismiss the appeal. See TEX. R. APP. P.

43.2(f).




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE


150181F.P05




                                             –2–
                                          S
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         JUDGMENT

SHANNON STEPHENS VEAL, Appellant                       On Appeal from the 298th Judicial District
                                                       Court, Dallas County, Texas
No. 05-15-00181-CV         V.                          Trial Court Cause No. DC-12-01525.
                                                       Opinion delivered by Justice Fillmore. Justices
NATIONSTAR MORTGAGE LLC, Appellee                      Myers and Evans participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Nationstar Mortgage LLC recover its costs, if any, of this appeal
from appellant Shannon Stephens Veal.


Judgment entered this 29th day of April, 2015.




                                                 –3–